Title: To Thomas Jefferson from William Short, 17 January 1804
From: Short, William
To: Jefferson, Thomas


               
                  Jan. 17.— [1804]
               
               Jefferson.—Ansr. his of 12—change of time &c—has not changed my determination that this shd be no inconvenience to him—of course at liberty to act as he pleases on it—the only inconvenience to me not to be able to direct myself the vestment—state of France—of sea & of my affairs with G.J. may perhaps make me stay another year—pleasure of my residence in my own country shall often regret it—the most abundant source tho being considered by all as an Ame. Cit. to all intents & purpose—one only exception, regret the more as it is where I shd. the least have expected it—the report as to Strobel contradicted—as to the bank directors & Mason—Wish he cd. be inured to their sentiments that wd. surprize—they shew the adherence of men of property—well the heads of Govt could see into the hearts of all—they would not find their most dangerous enemies & best friends where they expect—will write to the owner of Cahusac by first letter—this will avoid the delay
            